Citation Nr: 1808888	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-47 315	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable rating for bilateral hallux valgus with degenerative joint disease of the first metatarsal joint, bilaterally.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from November 1989 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the RO in Huntington, West Virginia.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1989 to November 1990.

2.  In January 2018, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement in January 2018 requesting that his appeal filed on February 17, 2015 be cancelled.  He reported that he did not wish to continue with the appeal.  The notice of disagreement dated February 17, 2015 consisted of the issues listed on the title page above, both of which were certified to the Board in October 2016.  Thus, the Board finds that there is no confusion regarding the issues that the Veteran desired to appeal. 

As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal for a rating in excess of 10 percent for PTSD is dismissed.

The appeal for a compensable rating for bilateral hallux valgus with degenerative joint disease of the first metatarsal joint, bilaterally is dismissed.



		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


